DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
Claims 1 and 5 – “…is equal to (distance of a point inside the perimeter and furthest from the perimeter to a closest point on the perimeter) divided by (equivalent radius of a circle having an area equal to the area of the cross section) where…”  should be “…is equal to a an, where…”  
Claim 1, line 14 – “where it starts and ends” should be “where the perimeter 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claimed “delta t is preferably no more than 0.05” is indefinite due to the word “preferably.”  The phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purpose of examination, the examiner will consider this to be “delta t is 
	Regarding claim 5, the claimed “a plurality of structures protruding from the base wherein a portion of the plurality of structures have three or more lobes and are defined by a cross section having a perimeter which defines an area, wherein the cross-section is characterized…” is indefinite.  Applicant starts the paragraph by modifying “a plurality of strucutres,” but then discusses “a portion of the plurality of structures.”  Therefore, it’s unclear whether “and are defined by…” is referring to the plurality of structures of the portion of the plurality of structures.  For the purpose of examination, the examiner will consider this to be “a plurality of structures protruding from the base, wherein a portion of the plurality of structures have three or more lobes and the plurality of structures are defined by a cross section having a perimeter which defines an area, wherein the cross-section is characterized…”

Allowable Subject Matter
Claim 1, and those depending therefrom including claims 2-4, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to anticipate or render obvious, in combination with all other claimed limitations, “the perimeter has six or more inflection points where the perimeter switches from concave to convex curve and the perimeter does not intersect with itself except where [the perimeter] starts and ends”  and “wherein the cross-section is further characterized by a Delta .  	

Claim 5, and those depending therefrom including claims 6-10, would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to anticipate or render obvious, in combination with all other claimed limitations, “wherein a portion of the plurality of structures have three or more lobes”  and “wherein the cross-section is further characterized by a Delta parameter which is equal to [the distance of a point inside the perimeter and furthest from the perimeter to a closest point on the perimeter] divided by [equivalent radius of a circle having an area equal to the area of the cross section] where the Delta parameter is in a range of 0.3 to 0.6.  	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-5,578,362, US-2002/0151253, US-2004/0003895, US-2014/0273777, US-2016/0001423, US-2017/0095903, US-2017/0232573, US-2018/0086957, US-6,387,459, US-D488306S 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/            Examiner, Art Unit 3723